 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDIfamajority vote for the Petitioner,they will be taken tohave indicated their desire to constitute a separate unit, whichthe Board finds, under the circumstances,to be appropriatefor purposes of collective bargaining,and the Regional Directoris instructed to issue a certification of representatives to thePetitioner for such unit.If a majority vote for the Intervenor,they will be taken to have indicated their desire to remain apart of the existing appropriate plantwide unit and the RegionalDirector is instructed to issue a certification of results ofelection to that effect.[Text of Direction of Election omitted from publication.]Member Beeson took no part in the consideration of theabove Decision and Direction of Election.CHICAGO PNEUMATIC TOOL COMPANYandINTERNA-TIONAL ASSOCIATION OF MACHINISTS,AFL, PetitionerandUNITED STEELWORKERS OF AMERICA, CIOCHICAGO PNEUMATIC TOOL COMPANYandLOCAL UNION116, INTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS, AFL,PetitionerandINTERNATIONAL ASSO-CIATION OF MACHINISTSandUNITED STEELWORKERSOF AMERICA,CIO. Cases Nos. 16-RC-1420 and 16-RC-1425.April 6, 1954DECISION,ORDER, AND DIRECTION OF ELECTIONUpon petitions duly filed under Section 9(c) of the Act andthereafter consolidated,a hearing was held before John F.White, a hearing officer of the National Labor Relations Board.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within the meaningof the National Labor Relations Act.2.The labor organizations named below claim to representcertain employees of the Employer.3.A question affecting commerce exists concerning the re-presentation of certain employees of the Employer within themeaning of Section 9(c) and Section 2 (6) and(7) of the Act.4.The Employer'sFort Worth,Texas, plant, here involved,was constructed in 1953 to manufacture rock bits. To thisplant the Employer plans to transfer the rock bit departmentof its Franklin,Pennsylvania,plant.At the time of hearingabout 200 production and maintenance employees of a contem-plated employee complement of 500 were employed at FortWorth with all classifications represented and all production108 NLRB No. 36. CHICAGO PNEUMATIC TOOL COMPANY175functions being carried on. The new Fort Worth plant alsohouses aregional sales managerformerly located in OklahomaCity, and apparently employees of the sales department. Thereare also accounting,purchasing,and engineering functionscarried on at the new plant.The Machinists by petition and the Steelworkers by inter-vention seek to represent a unit of production and maintenanceemployees. This type of unit exists at the Employer's Franklin,Pennsylvania, plant. The IBEW has $petitioned for a unit of,.allmaintenanceelectricians," and the Machinists and Steel-workers have intervened in that proceeding. The Machiniststakes no position about the inclusion of electricians in theproduction and maintenance unit it seeks, but would wish toappear on the ballot if the Board should order a separateelection among the electricians. The Employer and the Inter-venor urge that the only appropriate unit is an overall productionand maintenance unit.The unit sought by the IBEW: At the time of hearing therewere 4 maintenanceelectricians who, with approximately 11othermaintenance employees, are supervised by the plantengineerwithout separate supervision for their own work. Theelectriciansmaintainthe electrical equipment in the plant,but do not rewind motors and apparently would not install orwire new equipment. They furnish only simple tools. There are2 classifications of employment as an electric ian-electric ian Aand electrician B. Although the Employer does hire electricianswith experience in that field, it has no specific experiencestandard for hiring. It maintains no training program for elec-tricians and the requirements for progression from electricianB to electrician A do not appear. The record indicates that theelectricians have a "headquarters" for their supplies withinan area partitioned for maintenance supplies generally, butthat thereisno separateelectrical shop. Their pay scale iscomparable to that of other maintenance employees. They havethe same hours and conditions of work as all other employees.On this record we are unable to find that the maintenance elec-triciansexercisethe gamut of skills characteristic of theelectricians' craft.i Accordingly, we shall grant the Employer'smotion to dismiss the petition for a separate unit of electricians.The unit sought by the Machinists and the Steelworkers: Inthe overall production and maintenance unit the parties arenot in agreementas to 3 categories: outside truckdriver,posting clerk, and clerk typist. The Steelworkers would includethese employees in the unit, and the Machinists would excludethem. The Employer also would exclude them. The postingclerk and the clerk typist work in the shipping and receiving'SeeReed Roller Bit Company, 87 NLRB 314; see also American Potash & ChemicalCorporation, 107NLRB 1418; compare Screw Products Corporation of America, 106NLRB 401; American Smelting and Refining Company, El Paso Smelting Works, 106 NLRB244; Jefferson Chemical Company, Inc., 98 NLRB 805 17 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDofficewith 2 other employees: the shipping clerk and the re-ceiving clerk. However, the 4 do nothave common supervision,the clerk typist and the receiving clerk being on the plant pay-roll, with supervision by the plant superintendent, and apparentlybeing considered part of a receiving department. On the otherhand the shipping clerk and the posting clerk are on the salesdepartment payroll, and are supervised by the sales manager.The shipping clerk arranges for the shipping all articles andhe is on call at all hours of the day and night. Part of his dutyis to map routes for the outside truckdriver. The parties agreethat the shipping clerk should be excluded from the productionand maintenance unit. As to the truckdriver, it appears thatthere is only 1 such employee to deliver products out of theFort Worth plant, but supervision over this classification comesfrom the sales manager. On the whole the record indicatesthat the outside truckdriver, the posting clerk, the clerk typist,and the receiving clerk all have duties dealing with shippingand receiving, and work in relatively close contact with eachother. All except the truckdriver appear to be plant clericalemployees. Therefore, despite the differences in supervisionwhich exist with respect to these 4 employees, we shall includethem in the production and maintenance unit.We find that all production and maintenance employees of theEmployer at its Fort Worth, Texas, plant, including maintenanceelectricians, the clerk typist, the receiving clerk, the postingclerk, and the truckdriver, but excluding the shipping clerk,salesmen, office clerical employees, professional employees,guards,watchmen, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.[The Board dismissed the petition in Case No. 16-RC-1425.][Text of Direction of Election omitted from publication.]Member Beeson took no part in the consideration of theabove Decision, Order, and Direction of Election.MISSION APPLIANCE CORPORATIONandSHEET METALWORKERS INTERNATIONAL ASSOCIATION, LOCAL 371,AFLandINTERNATIONAL BROTHERHOOD OF TEAM-STERS, CHAUFFEURS, WAREHOUSEMEN & HELPERS OFAMERICA, LOCAL 196, AFL, JointPetitioners."Case No.21-RC-3461. April 7, 1954DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Karl W. Filter,hearing officer.'Herein called the Sheet Metal Workers and the Teamsters respectively.108 NLRB No. 37.